                                    IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                               NORTHERN DIVISION

IN RE:           MDM HOLDINGS, INC.                        )                Case No.: 19-82531-CRJ-11
                                                           )
                                                           )
                          Debtor.                          )                CHAPTER 11
                                                           )

                        FINAL DECREE CLOSING CHAPTER 11 CASE
                  PURSUANT TO 11 U.S.C. § 350(a) AND BANKRUPTCY RULE 3022

            This matter came before the Court for a hearing on June 22, 2020 upon Debtor’s Motion for Final
Decree Closing Case, with Tazewell T. Shepard IV appearing on behalf of the Debtor and Richard M.
Blythe appearing on behalf of the Bankruptcy Administrator.
            During the hearing, counsel for the Debtor stated that the Debtor has substantially consummated
its confirmed Plan of Reorganization, as amended, and that the Debtor’s estate has been fully administered.
Counsel for the Bankruptcy Administrator reported that the Bankruptcy Administrator recommended
approval subject to the Debtor filing its final Quarterly Fee Statement and paying the quarterly fee owed.
On July 6, 2020, the Debtor filed a Quarterly Fee Statement for the period ending June 22, 2020 and paid
the quarterly fee owed.
            IT IS THEREFORE ORDERED, ADJUDGED and DECREED as follows:

            1.            Pursuant to Bankruptcy Rule 3022, the Debtor’s Motion for Final Decree Closing Case is
hereby APPROVED; and
            2.            Entry of this Final Decree is without prejudice to the rights of the Reorganized Debtor or
any party in interest to seek to reopen the Reorganized Debtor’s Chapter 11 case for cause; and
            3.            This Court retains jurisdiction to hear and determine all matters arising from or related to
the implementation, interpretation and/or enforcement of this Order.

Dated this the 7th day of July, 2020.


                                                                   /s/ Clifton R. Jessup, Jr.
                                                                   Clifton R. Jessup, Jr.
                                                                   United States Bankruptcy Judge
Order prepared by:
Tazewell T. Shepard
Attorney for the Debtor

Order approved by:
Richard M. Blythe
Attorney for the
Bankruptcy Administrator




Case 19-82531-CRJ11                      Doc 179 Filed 07/07/20 Entered 07/07/20 11:17:22                      Desc
                                           Main Document    Page 1 of 1
